VILLEMEZ, Judge
(concurring in part, dissenting in part):
I concur with the majority’s conclusions as to the factual and legal sufficiency of the evidence in this case, and I also agree with Senior Judge Ritter’s nonconcurrenee in the majority’s application of a presumption of prejudice in this case. I do not, however, agree with either the majority or Senior Judge Ritter in their determinations that the military judge erred in giving the questioned instruction.
While I believe the majority opinion provides an excellent discussion and a useful guide for military justice practitioners in dealing with this important instructional issue, I disagree with its ex-post-faetoesque application to the specific facts of this case. I do not believe that any authoritative source then-directed the trial judge in this case to be sure to clearly articulate on the record the specific reasons for concluding that the interests of justice dictated his decision to give the questioned instruction over defense objection. Thus, while military judges in the future will have this ease as a valuable guide, regarding how to make a clear record for appellate review as to his or her rationale in reaching an in-the-interest-of-justice determination in similar situations, I do not believe that it should be retroactively imposed in this case.
As discussed in the two other opinions in this case, since the military judge did not articulate the reasons for his decision regarding the instructional issue, this Court examines the issue de novo. In doing so, I conclude, for the reasons set forth below, that the facts and circumstances clearly dictated that the military judge should give the questioned instruction, despite the defense’s diverse desires. The majority opinion indicates that it does not think that this is one of those “ ‘most unusual cases’ that warranted giving the instruction over defense objection.” I do not agree that this case merely embodies “[t]he standard fear that members might hold an accused’s silence against [the accused, which] has already been accounted for by the President and resolved by giving the election to the defense team.... ” (Emphasis added.)
The majority states:
Based on our collective experience, it is not hard to see why the defense team was so concerned. After hearing from numerous witnesses on the merits, including comprehensive testimony from the victims, a 37-year-old senior petty officer, with his liberty, military career, and potential retirement pension at stake, failed to testify in his own behalf. For a panel of members, that could easily be taken the wrong way.
Exactly! But while the majority concludes these factors somehow cut against the decision of the military judge to give the instruction over defense objection, it does just the opposite. This is not a paper ease consisting of a failure-to-go offense committed by a young, junior servicemember, who has been in the Navy or Marine Corps all of 10 minutes. Rather, it is one involving numerous, very serious charges, involving multiple young, unwilling, female civilian victims, linked to the appellant, the Navy Recruiter in their rural Kentucky area, by their interest in joining the Navy. Victims of the appellant’s criminal conduct, they had placed their trust and faith in a senior petty officer, who to them was the Navy. In long line, they each, in turn, marched into the courtroom, sat before the court and the members and testified under oath as to the charged offenses. The appellant could only sit there and watch in silence as they built in word and presence a strong case against him. When it was his turn to directly and vocally defend himself — with so much to lose at this stage in his Navy career — he continued to just sit there in front of the members in silence, which is certainly his right. However, even given the extensive defense efforts to win over the members, as chronicled in the majority opinion, I believe, as high-caliber and truly competent as are military members traditionally, the average member in this case, quite naturally, must have begun to *946think, to wonder, and, perhaps “dangerously” for the interests of the accused, to speculate as to why he did not testify in his own behalf. Clearly — in the interest of justice-the military judge was compelled to instruct the members concerning the accused’s right to remain silent at trial, despite the defense’s contrary stated preference.
The fact that this Court is unanimous in affirming the legal sufficiency of the case is a certain measure of the quality and persuasiveness of the Government’s case against the appellant, as is this Court’s unanimity in concluding — beyond a reasonable doubt — that the appellant committed each of the offenses of which he stands convicted. Additionally, the sentence awarded by the members may reflect the power of the Government’s case against the appellant: confinement for 15 years, reduction to E-l, forfeiture of all pay and allowances, and a dishonorable discharge. I say again, the questioned instruction needed to be given by the military judge in the interest of justice.
The Supreme Court has told us that while it may not always be wise for a judge to give a cautionary instruction over a defendant’s objection, it is permissible to do so in the interests of justice. Lakeside v. Oregon, 435 U.S. 333, 340-41, 98 S.Ct. 1091 (1978). See also Mil. R. Evid. 301(g), Manual foe Courts-Martial, United States (1998 ed.) and its Analysis at Manual for Courts-Martial, United States (1998 ed.), App. 22, at A22-6-7. Thus, the key issue in this case is whether the military judge made the correct determination that the “interest of justice” dictated that he give the questioned instruction, even over defense objection. We sit in our Washington, D.C. chambers and read and decide from a cold record of trial. The trial judge was present in the courtroom as the drama that was a hotly contested court-martial unfolded before him. He directly observed all of the courtroom participants — the accused, all counsel involved, the witnesses, and the members. He could see and evaluate the reaction of the members, as they watched the sworn testimony of these young, female victims, as they related how this authority figure, who represented the Navy to them, took unwelcome physical advantage of them____
It is the military judge’s quintessential duty and responsibility to ensure that an accused receives a fair trial, an important aspect of which is for the military judge to completely and correctly instruct the members. “This is especially so where the natural inclination of the members may conflict with fundamental constitutional rights.” United States v. Jackson, 6 M.J. 116, 117 (C.M.A.1979). A situation that existed, I believe, in this case.
The fact that the military judge forgot his promise and gave the questioned instruction as the final instruction he provided the members is not a case-determinative factor. To place an inordinate weight on the position of the instruction in the queue of guidance given the members, is to fail to afford the members due credit for being alert and properly fulfilling their duties and responsibilities, which — based on my 30-plus years of experience in the military justice system — is something I am unwilling to do.
As the Supreme Court, again in Lakeside, stated:
The petitioner’s argument would require indulgence in two very doubtful assumptions: First, that the jurors have not noticed that the defendant did not testify and will not, therefore, draw adverse inferences on their own; second, that the jurors will totally disregard the instruction, and affirmatively give weight to what they have been told not to consider at all. Federal constitutional law cannot rest on speculative assumptions so dubious as these.
435 U.S. at 340, 98 S.Ct. 1091 (footnotes omitted).
I will be interested to see how this Court in the future handles a case in which the military judge, guided and fortified by this decision, complies with the defense request and does not give this instruction, only to have the issue on appeal be that the clear interests of justice dictated that the instruction in fact be given. Despite some talk of waiver and other similar principles, in point of fact, the ultimate answer must be that it is the military judge’s ultimate, almost-saered *947responsibility to ensure a fair and just trial. Thus, the clear interests of justice certainly must trump any defense desires regarding the considered instruction, despite the technical wording of Mil. R. Evid. 301(g), which states the military judge “may” give the instruction in those circumstances. What would it take for the interests of justice to rule in an accused’s-right-to-remain-silent-at-trial-instruction debate? Perhaps as a base line, a case where a 37-year-old, married, E-6 Navy Recruiter in rural Kentucky is charged with a number of sex-related offenses involving four, unwilling female high school girls, who were interested in joining the Navy, and who provided detailed testimony at trial about the charged offenses____
The Government tried this case once already in 1998. (And where are all the key witnesses 6 years later?) Now, the majority opinion sets aside the findings and the sentence and requires the convening authority to decide between ordering a rehearing or seeing these very serious charges and specifications dismissed. As Justice Benjamin Cardoza offered in Snyder v. Massachusetts, 291 U.S. 97, 122, 54 S.Ct. 330, 78 L.Ed. 674 (1934): “[Jjustiee, though due the accused, is due to the accuser also. The concept of fairness must not be strained till it is narrowed to a filament. We are to keep the balance true.” For the reasons discussed above, I believe this Court’s decision in this case places an improper and unnecessary weight on the Government’s side of the scales of justice.